DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Notice of Allowance is in response to the amendments received on 08/05/2022.
Drawings
The drawings were received on 08/05/2022.  These drawings are accepted.
Allowable Subject Matter
Claims 1-22 are allowed. The following is an examiner’s statement of reasons for allowance: As to claims 1, 21, and 22, a comprehensive search of prior art of record failed to show either alone or in combination a method/apparatus for receiving and processing, at a receiver comprising an antenna for a wireless communication with a transmitter, a radio signal received at the antenna via a radio channel; calculating, at the receiver, one or more characteristic matrices based on a model of a transmitter antenna array of the transmitter using (a) received position data of antenna elements of the transmitter antenna array and a preferred polarization of each antenna element, and/or (b) structural and/or geometrical data of the transmitter antenna array; and constructing a codebook at the receiver, the codebook comprising a plurality of sets of beamforming weights for a plurality of directions, the beamforming weights in the codebook being based on a first antenna array response matrix of the transmitter antenna array, and the transmitter selecting a set of beamforming weights from the codebook to form by the transmitter antenna array a transmit/receive beam pointing in a selected direction, wherein the codebook is constructed using a second antenna array response matrix and the one or more calculated characteristic matrices, wherein the first antenna array response matrix comprises, for a plurality of directions, first antenna response vectors of the transmitter antenna array, the second antenna array response matrix comprises, for one or more of the plurality of directions, second array response vectors of another antenna array, the other antenna array being different from the transmitter antenna array, and the one or more characteristic matrices describing one or more characteristics of the transmitter antenna array, and wherein the first antenna array response matrix is modeled using the second antenna array response matrix and the one or more characteristic matrices, each of the first array response vectors being a product of a characteristic matrix and corresponding second array response vectors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632